Reversed and Remanded and Opinion filed August 26, 2014.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-13-00240-CV

   GREATER HOUSTON GERMAN SHEPHERD DOG RESCUE, INC.,
                      Appellant
                                           V.
                 LYDIA LIRA AND ALFONSO LIRA, Appellees

                     On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-03944

                                   OPINION


     A German Shepherd dog owned by appellee Alfonso Lira and his sister,
appellee Lydia Lira, escaped through an open garage door of the home they
occupied.    BARC, the City of Houston’s animal control agency, 1 found and
impounded the dog. When no one had appeared to claim the dog within the time

     1
         BARC was formerly known as the Bureau of Animal Regulation and Care.
specified by City ordinance, BARC transferred the dog to appellant, Greater
Houston German Shepherd Dog Rescue, Inc. The Liras learned the dog was in
appellant’s possession, and they asked appellant to turn the dog over to them.
Appellant refused, and the Liras filed this suit to recover possession of the dog.
Following a two-day bench trial, the trial court signed a final judgment ordering
appellant to turn over possession of the dog to the Liras. Appellant appealed.

       Because the Liras did not comply with the exclusive procedures established
by City ordinance for the redemption of an impounded dog, we conclude the Liras
may not recover possession of the dog from appellant. We therefore hold the trial
court erred when it ordered appellant to turn the dog over to the Liras. We reverse
the judgment of the trial court, render judgment that appellees take nothing, and
remand to the trial court for further proceedings consistent with this opinion,
including an appropriate order restoring possession of the dog to appellant.

                                        BACKGROUND

       On January 2, 2013, BARC impounded the dog when it was found running
at large within the City in violation of City ordinance. The dog was not wearing a
City dog license or a rabies tag, which are required by state and local law. 2 The
dog also did not have an identification tag or microchip.

       Once the dog was in BARC’s custody, it was photographed and then listed
on a website for lost animals.           The BARC veterinary staff also performed a
medical evaluation of the dog and determined that it had not been sterilized. As


       2
          See Tex. Health & Safety Code Ann. §§ 826.022 (West 2010) (making failure to have
dog vaccinated against rabies a criminal offense); 826.031 (authorizing local governmental
authority to adopt rules or ordinances requiring owners to register dogs with authority); see also
Houston, Tex. Code of Ordinances, ch. 6, art. IV, § 6-86 (2014) (requiring dog owners to obtain
a city license, one of the requirements of which is that the dog has been vaccinated against
rabies), § 6-87 (requiring that City license be worn by dog at all times).

                                                2
part of the evaluation, the staff tested the dog for heartworms and received a “weak
positive” result. In light of this result, BARC scheduled the dog to be euthanized
on January 7.

       BARC is open seven days per week for owners to search for their lost pets.
The Liras did not redeem the dog from BARC within the first three days of the
dog’s impoundment, which ended on January 5. The Liras also did not redeem the
dog between January 5 and January 7, when it was scheduled to be euthanized.3

       When no one had appeared to redeem the dog during the first three days of
impoundment, BARC sent out a plea to local rescue organizations inquiring if any
of the organizations were willing to accept the dog, provide it with medical
treatment for heartworms, and once healthy, find a permanent home for it.
Appellant responded to the plea and placed a rescue hold on the dog so it would
not be euthanized.

       On January 7—the fifth day BARC had held the dog and the day it had been
scheduled to be euthanized—a volunteer for appellant went to BARC to pick up
the dog. BARC transferred the dog to appellant on the condition that appellant
have it sterilized in compliance with state and local laws. Appellant’s volunteer
took the dog immediately to a veterinary clinic for it to be evaluated, sterilized, and
treated for heartworms. The veterinary clinic sterilized the dog and implanted an
identification microchip the next day.

       On January 9, 2013, after learning from a BARC employee what had
happened to the dog, Lydia Lira called appellant and told the volunteer that the dog

       3
          The Liras offered evidence at trial that they searched the website for their dog during
this period but did not find it, and that they later learned the dog had been listed on the website
under the wrong breed. But the trial court did not make specific findings regarding the Liras’
actions between January 2 and January 7, and in any event this issue does not affect our
disposition of the appeal.

                                                3
was hers and that it had escaped from her home. Lydia asked appellant to transfer
the dog to her. The volunteer refused, telling Lydia that the dog was no longer the
Liras’ dog. The Liras and their representatives made additional contacts asking
appellant to transfer the dog to them. Appellant refused each request.

      The Liras then filed suit against appellant, alleging numerous causes of
action. The City of Houston and BARC are not parties to the suit. After a two-day
bench trial, the court found in favor of the Liras. The trial court then signed
findings of fact and conclusions of law, as well as a final judgment, in favor of the
Liras on their conversion cause of action and their requests for declaratory and
injunctive relief. Among the court’s conclusions were that (1) “no state or local
laws operated to divest [the Liras] of their ownership rights in the subject dog,”
and (2) appellant had converted the Liras’ personal property. The final judgment
included a permanent injunction ordering appellant to turn the dog over to the Liras
on February 27, 2013. This appeal followed.

                                      ANALYSIS

      Appellant brings two issues on appeal challenging the trial court’s final
judgment. Its issues challenge the court’s conclusion that no laws operated to
divest the Liras of their ownership rights, as well as the court’s judgment in favor
of the Liras on their conversion cause of action and their requests for declaratory
and injunctive relief. We address these issues together.

I.    Standard of review

      A trial court’s unchallenged findings of fact are binding on this Court unless
the contrary is established as a matter of law or there is no evidence to support the
findings. McGalliard v. Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986). In this
appeal, no party challenges any of the trial court’s findings of fact, and the relevant


                                          4
facts are not disputed.

      Instead, appellant challenges the trial court’s legal conclusion that “no state
or local laws operated to divest [the Liras] of their ownership rights in the subject
dog.” Appellant then argues that because state and local laws did divest the Liras
of their ownership rights in the dog when (1) the dog was impounded by BARC
when it was found running at large within the city limits in violation of City
ordinance, and (2) the Liras did not redeem the dog while it was in BARC’s
possession, the trial court erred when it ordered it to turn over possession of the
dog to the Liras. Appellant and its amici also contend that the trial court’s ruling
allowing shelters that accept dogs from BARC to be sued for conversion will chill
shelters from rescuing such dogs and increase the euthanasia rate dramatically.
Other amici urge, however, that applying the ordinance to cut off the Liras’ rights
in this dog will jeopardize not only many beloved pets, but also necessary service
animals.

      We review the trial court’s conclusions of law de novo. Smith v. Smith, 22
S.W.3d 140, 143–44 (Tex. App.—Houston [14th Dist.] 2000, no pet.). Under this
standard, the reviewing court exercises its own judgment and re-determines each
legal issue. Quick v. City of Austin, 7 S.W.3d 109, 116 (Tex. 1998). We will
uphold conclusions of law on appeal if the judgment can be sustained on any legal
theory the evidence supports. Waggoner v. Morrow, 932 S.W.2d 627, 631 (Tex.
App.—Houston [14th Dist.] 1996, no writ). Erroneous conclusions of law do not
require reversal if the controlling findings of fact support the judgment under a
correct legal theory. Id.

      To resolve this appeal, we must construe statutes and city ordinances to
determine whether the trial court correctly concluded that no state or local laws
divested the Liras of their ownership of the dog. The same rules that govern
                                         5
statutory construction apply to the construction of municipal ordinances. Seawall
E. Townhomes Ass’n, Inc. v. City of Galveston, 879 S.W.2d 363, 364 (Tex. App.—
Houston [14th Dist.] 1994, no writ). Our primary objective is to give effect to the
enacting body’s intent. Id.; see TGS–NOPEC Geophysical Co. v. Combs, 340
S.W.3d 432, 439 (Tex. 2011). When construing an ordinance, we must presume
the ordinance is intended to be effective, a just and reasonable result is intended, a
result feasible of execution is intended, and the public interest is favored over
private interest. See Edwards v. City of Tomball, 343 S.W.3d 213, 221 (Tex.
App.—Houston [14th Dist.] 2011, no pet.). The most reliable expression of the
intent of an ordinance is the literal text of the provision. See Alex Sheshunoff
Mgmt. Servs., L.P. v. Johnson, 209 S.W.3d 644, 651 (Tex. 2006).                When
construing an ordinance, we presume that the language of the ordinance was
selected with care and that every word and phrase was used for a purpose. See
Tex. Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex.
2010). Where possible, we avoid treating any language as surplusage. Spradlin v.
Jim Walter Homes, Inc., 34 S.W.3d 578, 580 (Tex. 2000). In addition, a court
must consider the ordinance as a whole rather than its isolated parts. See Edwards,
343 S.W.3d at 221. If an ordinance contains undefined terms, we typically use the
terms’ ordinary meaning. See TGS–NOPEC, 340 S.W.3d at 439.

II.   Dogs are personal property subject to regulation under the
      government’s police power.
      “Throughout the Lone Star State, canine companions are treated—and
treasured— . . . as beloved friends and confidants, even family members.”
Strickland v. Medlen, 397 S.W.3d 184, 185 (Tex. 2013). While acknowledging the
family grief associated with the loss of a pet dog, the Supreme Court of Texas
recently reaffirmed that dogs are personal property. Id. at 185. The Legislature
has concluded that dogs may also present a threat to public health, safety, and
                                          6
welfare, and it has authorized local governmental authorities to adopt rules to
address this threat. E.g. Tex. Health & Safety Code Ann. §§ 826.022 (making
failure to have dog vaccinated against rabies a criminal offense); 826.031
(authorizing local governmental authority to adopt rules or ordinances requiring
owners to register dogs with authority); 826.033 (authorizing local governmental
authority to adopt rules or ordinances (1) requiring owners to restrain dogs, (2)
declaring stray dogs a public nuisance, and (3) authorizing impoundment and
humane disposition of unclaimed stray dogs).

      When a city’s rules regarding the ownership, possession, and control of dogs
are designed to protect the health, safety, and welfare of the public, courts have
concluded that they are a proper exercise of the city’s police power. Leibowitz v.
City of Mineola, 660 F. Supp. 2d 775, 784 (E. D. Tex. 2009); Vargas v. City of San
Antonio, 650 S.W.2d 177, 179 (Tex. App.—San Antonio 1983, writ dism’d). City
ordinances providing for the summary sale or destruction of dogs found running at
large have been held valid exercises of the police power even though they allow an
owner to be deprived of personal property without notice or hearing. Jenkins v.
City of Waxahachie, 392 S.W.2d 482, 484 (Tex. Civ. App.—Waco 1965, writ ref’d
n.r.e.); see Vargas, 650 S.W.2d at 179 (recognizing, in case involving erroneous
destruction of dog, that city ordinance providing for impoundment of dog
suspected of biting person was valid exercise of city’s police power).

      The Liras have not sued the City of Houston or challenged the ordinances at
issue here. Thus, the question whether the ordinances’ procedures for redeeming,
transferring, or destroying impounded dogs represent an appropriate exercise of the
police power is not before us. Although some of the briefs submitted in this case
address questions such as whether the ordinances are well drafted and represent
sound policy, as well as whether the parties’ conduct here was good or bad as

                                         7
measured by prevailing social norms, those questions are not for this Court to
decide. Our task is to determine whether the trial court interpreted and applied the
text of the ordinances correctly in deciding the Liras’ claims. 4

III.   Houston exercised its police power to provide for humane disposition of
       unhealthy dogs, including by transfer to a non-profit humane shelter.
       As authorized by the state statutes cited above, the City of Houston adopted
ordinances regarding the impoundment of stray dogs and the subsequent humane
disposition of those dogs. The ordinances have recently been amended, but we
apply the ordinances in effect at the time of the events at issue.                   Under the
ordinances, it is unlawful for a dog to run at large within the city limits. Houston,
Tex. Code of Ordinances, ch. 6, art. IV, § 6-101 (2014). The ordinances empower
animal control officers to impound dogs they find running at large and to take
those dogs to the animal control center (BARC), where they will be impounded for
a period of three days. Id. § 6-102(a). 5

       If the dog is not redeemed during the required three-day impoundment
period, the City is required to dispose of the dog humanely. Id. § 6-138. The
authorized methods of disposition include euthanasia, sale of the dog by BARC if
it is healthy, adoption of the dog through BARC if it has been vaccinated and
sterilized, or placement of the dog for adoption through a “private nonprofit
humane shelter.” Id. §§ 6-137(b), 6-138. The ordinances do not define the term
“humane shelter.”



       4
          In addition to the parties’ briefs, many thoughtful and passionate amicus briefs were
submitted in this case. These briefs illustrate the strong competing policy considerations on both
sides of the issues presented. The Court thanks the amici for their assistance.
       5
         If the dog is wearing a license tag or has a microchip or other identification, BARC is
required to notify the owner and impound the dog for six days. Id. § 6-102(b).

                                                8
      The City is required to offer for sale healthy dogs that have not been
redeemed by their owners within the three-day impoundment period. Id. § 6-
137(b). The ordinances do not define “healthy dog.” The BARC representative
testified at trial that BARC does not consider heartworm-positive dogs to be
healthy dogs that can be sold to the public. BARC may, however, transfer a
heartworm-positive dog to a “humane shelter” for adoption.               Id. § 6-138(2).
BARC places heartworm-positive dogs with rescue organizations to reduce the
number of dogs it must euthanize.

      City ordinances also create the exclusive procedure for an owner of a dog
impounded by BARC to redeem the dog and make clear that this procedure may
not be circumvented by other means, such as by purchasing the dog. See id. § 6-
137(d) (“The owners of all animals impounded in the animal control center shall be
required to redeem the same as provided for in subsection (a) hereof and shall not
be permitted to purchase such animal in lieu of paying the redemption fee”). To
redeem an impounded dog under the ordinances, “[t]he person entitled to the
possession of” the dog must present satisfactory evidence of ownership, pay an
impoundment fee, purchase a city license for the dog, pay the daily boarding fee
set by the City fee schedule, pay a rabies vaccination fee if the dog has not
previously been vaccinated, pay reasonable expenses incurred in treating any
medical conditions the dog had when impounded, and, finally, sign an agreement
to sterilize the dog if it was not previously sterilized. Id. at § 6-137(a), (g).

      These ordinances explicitly limit the right of an owner to regain possession
of an impounded dog. Mere ownership is not sufficient to secure the return of the
dog. Even if the owner timely provides evidence of ownership, the ordinances do
not permit redemption of the dog unless the other criteria are also satisfied.



                                            9
IV.   Because the Liras did not redeem the impounded dog in compliance
      with the timeline and procedures established by the City’s ordinances,
      they may not recover possession of the dog from appellant.
      These ordinances frame our review of the trial court’s judgment. The Liras
alleged and the trial court concluded that appellant converted the dog. Based on
this conclusion, the trial court issued a permanent injunction ordering appellant to
turn over possession of the dog to the Liras. Appellant contends the trial court
erred when it made this conclusion because the Liras did not redeem the dog under
the ordinances and BARC transferred possession of the dog to it. We agree.

      In order to establish conversion of personal property, a plaintiff must prove
that (1) it owned or had legal possession of the property or entitlement to
possession; (2) the defendant unlawfully and without authorization assumed and
exercised dominion and control over the property to the exclusion of, or
inconsistent with the plaintiff’s rights as an owner; (3) the plaintiff demanded
return of the property; and (4) the defendant refused to return the property.
Augillard v. Madura, 257 S.W.3d 494, 500 (Tex. App.—Austin 2008, no pet.).
Therefore, the Liras had to establish that they were legally entitled to possess the
dog at the time BARC transferred possession of the dog to appellant. Id. Given
the trial court’s factual findings and the language of the ordinances, we conclude
the Liras failed to establish this required element.

      The trial court found that the dog was impounded by BARC when it was
found running at large—a violation of the city ordinance. See Houston, Tex. Code
of Ordinances ch. 6, art. IV, § 6-101. The court also found that the dog was held
for longer than the required three-day impoundment period. See id. § 6-102(a). In
addition, the timeline established by the trial court’s findings of fact, unchallenged
here, shows that the Liras did not redeem the dog pursuant to the exclusive


                                          10
procedure established by the City. 6 See id. § 6-137(a), (g). There is also evidence
that, had BARC still retained possession of the dog when the Liras attempted to
reclaim him, the Liras would not have complied with the redemption procedure.
Ms. Lira testified she would not have agreed to sterilize the dog. In addition, the
trial court found that she “requested the dog not be neutered.” Although the dog
tested positive for heartworms, the trial court also found that the Liras requested
that no “other medical procedures [be] done to him.”

       The trial court found that the dog tested positive for heartworms and had not
been sterilized, so the only humane disposition options available to BARC under
the ordinances were euthanasia or placement for adoption through a humane
shelter. Id. § 6-138(2), (4). The trial court found that BARC had scheduled the
dog to be destroyed on January 7, 2013. Rather than destroy the dog, however,
BARC transferred the dog to appellant. In return, appellant agreed it would (1)
sterilize the dog, (2) treat it for heartworms, and (3) once the dog was healthy,
locate a new home for it.

       Because the Liras did not redeem the dog in compliance with the City’s
exclusive procedure, we hold they were not legally entitled to possess the dog
when BARC made its ordinance-mandated choice between humanely destroying
the dog or transferring it to a non-profit humane shelter. Accordingly, they failed
to establish an essential element of their conversion claim.                  In reaching this
conclusion, we reject the Liras’ contention that the ordinances do not give BARC
the authority to terminate their possessory interest in the dog at the end of the

       6
          The trial court did not include any findings addressing redemption as a ground for the
Liras to recover the dog. Instead, the trial court’s conclusions rested upon ownership of the dog.
Moreover, as we discuss, the timeline findings made by the trial court could not support
redemption as a basis for the judgment. Therefore, we do not presume such redemption findings.
See Foley v. Capital One Bank, N.A., 383 S.W.3d 644, 648 (Tex. App.—Houston [14th Dist.]
2012, no pet.).

                                               11
impoundment period. See id. §§ 6-137(b) (authorizing sale), 6-138 (authorizing
adoption or euthanasia). Indeed, the Liras conceded during trial that BARC could
lawfully euthanize the dog after the required three-day impoundment period, thus
destroying their personal property. Moreover, a contrary conclusion that the Liras
may recover their dog from appellant would nullify the ordinance sections creating
an exclusive procedure for redeeming the dog and prohibiting owners from
circumventing that procedure.         Id. § 6-137(a), (d).   This we decline to do.
Spradlin, 34 S.W.3d at 580.

      The Liras cannot and do not argue that they complied with the ordinances’
exclusive redemption procedure. Instead, faced with undisputed noncompliance,
the Liras implicitly ask this Court to craft a “diligence” exception to the procedure.
The trial court found that the Liras diligently attempted to find the dog, but that
finding is immaterial under the ordinances. The ordinances, as written, provide
bright deadlines and specific requirements for redemption without exception for
diligence.   As noted above, the Liras did not sue the City to challenge the
ordinance, so the only task before us is to apply the ordinance as written.

      Because the Liras did not have the right to possess the dog when BARC
transferred it to appellant, we hold the trial court erred when it (1) concluded that
the Liras had never abandoned or relinquished ownership of the dog, (2) concluded
that appellant had converted the dog, and (3) ordered appellant to turn over
possession of the dog to the Liras.

      The Liras make several other arguments against our holding, but we
conclude that none require a different result. First, the Liras assert that appellant
impounded the dog and cite numerous cases they contend compel this Court to
affirm the trial court’s permanent injunction. But in this case it was BARC that
impounded the dog, not appellant. This is a crucial fact because none of the cases

                                           12
cited by the Liras involve the scenario we are presented with here: a dog that is
first impounded by a municipality when found illegally running at large and later
turned over to a humane shelter in lieu of euthanasia. Instead, the cases cited by
the Liras involved situations in which a private citizen or organization that lacked
police power obtained possession of an animal without the animal first being
impounded by a governmental authority. E.g., Augillard, 257 S.W.3d at 503
(ordering return of dog lost during Hurricane Katrina that rescue organization had
placed for adoption with third party); Willich v. Deastadeai, 183 S.W.3d 92, 93–94
(Tex. App.—Dallas 2006, no pet.) (trial court had ordered private citizen to return
cat to owner); Kieschnick v. State, 911 S.W.2d 156, 157–59 (Tex. App.—Waco
1995, no pet.) (private citizen convicted of theft for refusing to return dogs lost by
owner and obtained by citizen from a veterinarian). Because the cases cited by the
Liras do not address the factual scenario presented here, we conclude they do not
impact the outcome of this appeal.

       Next, the Liras contend the trial court’s judgment must be affirmed because
BARC could not lawfully transfer the dog to appellant, which was not a recognized
rescue partner with the City and did not operate a physical kennel structure. See
Dill v. Graham, 530 S.W.2d 157, 160 (Tex. Civ. App.—Amarillo 1975, writ ref’d
n.r.e.) (“one may convert personal property by receiving it pursuant to a transfer
made without authority”). We disagree with both contentions. While it is true no
signed contract between the City and appellant was admitted into evidence, there
was undisputed testimony by a BARC representative that the City and appellant
had an agreement in place making appellant a rescue partner with BARC at the
time BARC transferred the dog to appellant. 7 In addition, the term “humane

       7
        The trial court did not make any finding regarding appellant’s status as a rescue partner
or a humane shelter. We cannot presume a finding that appellant was not a rescue partner or
humane shelter because, as discussed above, the evidence would not support it. See Foley, 383
                                               13
shelter” is not defined in the City’s ordinances, and the Liras have not cited any
authority requiring that a humane shelter must operate from a physical kennel
structure rather than through a system of foster homes for animals received from
BARC.

       Finally, the Liras contend section 6-137(b) of the city ordinances enabled
them to redeem the dog from appellant. They go on to argue they made a timely
effort to redeem the dog from appellant and therefore fall within the redemption
ordinance. Because we conclude that the additional 30-day redemption period
provided by section 6-137(b) does not apply to the facts of this case, we disagree.

       Section 6-137(b) provides:

       It shall be the duty of the officer in charge of [BARC] to offer for sale
       any and all healthy animals impounded under the terms of section 6-
       102 and not redeemed within three days, and to sell the same for cash
       for the amount of the accrued fees against such animal. The person
       entitled to the possession of any animal shall be entitled to redeem the
       same upon paying the purchaser double the amount paid by him for
       such animal and his reasonable expenses for keeping the same. Any
       animal not so redeemed within 30 days from the date of the sale shall
       become the absolute property of the purchaser.
Houston, Tex. Code of Ordinances ch. 6, art. IV, § 6-137(b).

       Although this provision creates an additional redemption period after a dog
leaves BARC, its language makes clear that only a dog sold by BARC may be
redeemed from the purchaser within 30 days of sale.              The Liras’ broader
construction ignores the ordinance’s use of the terms “offer for sale” and “date of
the sale,” as well as the requirement that the redeeming owner pay the “purchaser”
of the animal double the amount the “purchaser” paid for the animal as well as the
expenses incurred in keeping the animal. See id. The Liras’ argument that they

S.W.3d at 648.

                                          14
fall within the 30-day redemption period also ignores the existence of section 6-
138, which creates a scheme for the “disposal of impounded dogs, cats, [or] other
animals not redeemed or sold” and authorizes the transfer of animals to humane
shelters as an alternative to euthanasia. Id. § 6-138 (emphasis added).

       In the present case, the trial court did not determine that BARC sold the dog
to appellant. Instead, the court found that BARC “released” the dog to appellant in
lieu of euthanasia without appellant paying any type of fee to BARC. See id. § 6-
138(2). Because there was no sale of the dog, the additional 30-day redemption
period found in section 6-137(b) was not applicable, and that period cannot support
the trial court’s judgment ordering appellant to return the dog to the Liras. In
addition, the fact that BARC’s pet adoption agreement quotes language from the
redemption ordinance cannot support the judgment because appellant did not adopt
the dog and there is no evidence in the record indicating that an adoption
agreement covering the dog was ever signed.

       We emphasize that, as the Liras have framed their lawsuit, our holding is
necessarily a narrow one. Rather than challenging the City’s right to deprive them
of possession under the ordinances, the Liras sought to recover possession of the
dog as well as damages from appellant in a tort action for conversion. As such, the
Liras undertook the burden, in the first instance, to demonstrate a superior right to
possess the dog under the ordinances.8

       In sum, applying the law to the trial court’s factual findings establishes that
(1) the Liras did not follow the ordinances’ exclusive procedure to redeem the dog
       8
          To decide this case, we need go no further than determining whether the Liras had a
superior right to possess the dog. The ordinances at issue address possession and ownership
rights solely in terms of redemption. Moreover, the Liras’ conversion claim depends upon a
superior right to possession. Given how the Liras’ pleadings and the trial court’s findings and
conclusions have framed the case, we need not address the parties’ remaining arguments
regarding whether and in what circumstances the ordinances terminate ownership of a dog.

                                              15
from BARC, and (2) the Liras were not entitled to redeem the dog from appellant
under the ordinances. Because the Liras did not demonstrate they were entitled to
possession of the dog, the trial court erred when it concluded appellant had
converted the dog and granted declaratory and injunctive relief that the Liras were
entitled to possession. We sustain appellant’s consolidated issue on appeal.

                                      CONCLUSION

      Having sustained appellant’s consolidated issue on appeal, we reverse the
judgment of the trial court, render judgment that appellees take nothing, and
remand the case to the trial court for further proceedings consistent with this
opinion, including an appropriate order restoring possession of the dog to
appellant.



                                /s/            J. Brett Busby
                                               Justice

Panel consists of Justices McCally, Busby, and Donovan.




                                          16